 
 
IB 
Union Calendar No. 275 
112th CONGRESS 2d Session 
H. R. 3410 
[Report No. 112–395] 
IN THE HOUSE OF REPRESENTATIVES 
 
November 14, 2011 
Mr. Stivers (for himself, Mr. LaTourette, Mr. Tiberi, Mr. Fitzpatrick, Mr. Gerlach, Mr. Womack, Mr. Reed, Mr. Johnson of Ohio, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Natural Resources 
 

February 9, 2012
Additional sponsors: Mr. Kelly, Mr. Dent, Mr. Schilling, Mrs. Miller of Michigan, Mr. Gibson, Mr. Kline, Mr. Burton of Indiana, Mr. Heck, Mr. Duncan of South Carolina, and Mrs. Noem

 
February 9, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on November 14, 2011 
 
 
 
 
A BILL 
To require the Secretary of the Interior to conduct certain offshore oil and gas lease sales, to provide fair and equitable revenue sharing for all coastal States, to formulate future offshore energy development plans in areas with the most potential, to generate revenue for American infrastructure, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Security and Transportation Jobs Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Expanding offshore energy development 
Sec. 101. Outer Continental Shelf leasing program. 
Sec. 102. Domestic oil and natural gas production goal. 
Title II—Conducting prompt offshore lease sales 
Sec. 201. Requirement to conduct proposed oil and gas Lease Sale 216 in the Central Gulf of Mexico. 
Sec. 202. Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore Virginia. 
Sec. 203. Requirement to conduct oil and gas lease Sale 222 in the Central Gulf of Mexico. 
Sec. 204. Lease sale offshore California with no new offshore impact. 
Sec. 205. Requirement to conduct oil and gas Lease Sale 214 in the North Aleutian Basin offshore Alaska. 
Sec. 206. Additional leases. 
Sec. 207. Definitions. 
Title III—Leasing in new offshore areas 
Sec. 301. Leasing in the Eastern Gulf of Mexico. 
Sec. 302. Reforming oil and gas leasing in the Eastern Gulf of Mexico. 
Sec. 303. Areas added to Central Gulf of Mexico Planning Area. 
Sec. 304. Application of Outer Continental Shelf Lands Act with respect to territories of the United States. 
Title IV—Outer Continental Shelf revenue sharing 
Sec. 401. Disposition of Outer Continental Shelf revenues to coastal States. 
Title V—Miscellaneous provisions 
Sec. 501. Policies regarding buying, building, and working for America. 
Sec. 502. Regulations. 
IExpanding offshore energy development 
101.Outer Continental Shelf leasing programSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following: 
 
(5) 
(A)In each oil and gas leasing program under this section, the Secretary shall make available for leasing and conduct lease sales including— 
(i)at least 50 percent of the available unleased acreage within each outer Continental Shelf planning area considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based upon the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area; and 
(ii)any State subdivision of an outer Continental Shelf planning area that the Governor of the State that represents that subdivision requests be made available for leasing. 
(B)In this paragraph the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law. 
(6) 
(A)In the 2012–2017 5-year oil and gas leasing program, the Secretary shall make available for leasing any outer Continental Shelf planning areas that— 
(i)are estimated to contain more than 2,500,000,000 barrels of oil; or 
(ii)are estimated to contain more than 7,500,000,000,000 cubic feet of natural gas. 
(B)To determine the planning areas described in subparagraph (A), the Secretary shall use the document entitled Minerals Management Service Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2006.. 
102.Domestic oil and natural gas production goalSection 18(b) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(b)) is amended to read as follows: 
 
(b)Domestic oil and natural gas production goal– 
(1)In generalIn developing a 5-year oil and gas leasing program, and subject to paragraph (2), the Secretary shall determine a domestic strategic production goal for the development of oil and natural gas as a result of that program. Such goal shall be— 
(A)the best estimate of the possible increase in domestic production of oil and natural gas from the outer Continental Shelf; 
(B)focused on meeting domestic demand for oil and natural gas and reducing the dependence of the United States on foreign energy; and 
(C)focused on the production increases achieved by the leasing program at the end of the 15-year period beginning on the effective date of the program. 
(2)2012–2017 program goalFor purposes of the 2012–2017 5-year oil and gas leasing program, the production goal referred to in paragraph (1) shall be an increase by 2027, from the levels of oil and gas produced as of the date of enactment of this paragraph, of— 
(A)no less than 3,000,000 barrels in the amount of oil produced per day; and 
(B)no less than 10,000,000,000 cubic feet in the amount of natural gas produced per day. 
(3)ReportingThe Secretary shall report annually, beginning at the end of the 5-year period for which the program applies, to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the progress of the program in meeting the production goal. The Secretary shall identify in the report projections for production and any problems with leasing, permitting, or production that will prevent meeting the goal.. 
IIConducting prompt offshore lease sales 
201.Requirement to conduct proposed oil and gas Lease Sale 216 in the Central Gulf of Mexico 
(a)In generalThe Secretary of the Interior shall conduct offshore oil and gas Lease Sale 216 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as soon as practicable, but not later than 4 months after the date of enactment of this Act. 
(b)Environmental reviewFor the purposes of that lease sale, the Environmental Impact Statement for the 2007–2012 5 Year Outer Continental Shelf Plan and the Multi-Sale Environmental Impact Statement are deemed to satisfy the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
202.Requirement to conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf offshore Virginia 
(a)In generalNotwithstanding the inclusion of Lease Sale 220 in the Proposed Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary shall conduct offshore oil and gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as soon as practicable, but not later than one year after the date of enactment of this Act. 
(b)Requirement to make replacement lease blocks available 
(1)In generalFor each lease block in a proposed lease sale under this section for which the Secretary of Defense, in consultation with the Secretary of the Interior, under the Memorandum of Agreement referred to in subsection (c)(2), issues a statement proposing deferral from a lease offering due to defense-related activities that are irreconcilable with mineral exploration and development, the Secretary of the Interior, in consultation with the Secretary of Defense, shall make available in the same lease sale two other lease blocks in the Virginia lease sale planning area that are acceptable for oil and gas exploration and production in order to mitigate conflict. 
(2)Virginia lease sale planning area definedIn this subsection the term Virginia lease sale planning area means the area of the outer Continental Shelf (as that term is defined in the Outer Continental Shelf Lands Act (33 U.S.C. 1331 et seq.)) that is bounded by— 
(A)a northern boundary consisting of a straight line extending from the northernmost point of Virginia’s seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 37 degrees 17 minutes 1 second North latitude, 71 degrees 5 minutes 16 seconds West longitude; and 
(B)a southern boundary consisting of a straight line extending from the southernmost point of Virginia’s seaward boundary to the point on the seaward boundary of the United States exclusive economic zone located at 36 degrees 31 minutes 58 seconds North latitude, 71 degrees 30 minutes 1 second West longitude. 
(c)balancing military and energy production goals 
(1)Joint goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy resources produced therefrom are integral to national security, the Secretary of the Interior and the Secretary of Defense shall work jointly in implementing this section in order to ensure achievement of the following common goals: 
(A)Preserving the ability of the Armed Forces of the United States to maintain an optimum state of readiness through their continued use of the Outer Continental Shelf. 
(B)Allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable energy resources. 
(2)Prohibition on conflicts with military operationsNo person may engage in any exploration, development, or production of oil or natural gas off the coast of Virginia that would conflict with any military operation, as determined in accordance with the Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which such exploration, development, or production is conducted. 
203.Requirement to conduct oil and gas lease Sale 222 in the Central Gulf of Mexico 
(a)In generalThe Secretary shall conduct offshore oil and gas Lease Sale 222 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) by as soon as practicable, but not later than September 1, 2012. 
(b)Environmental ReviewFor the purposes of that lease sale, the Environmental Impact Statement for the 2007–2012 5 Year Outer Continental Shelf Plan and the Multi-Sale Environmental Impact Statement are deemed to satisfy the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
204.Lease sale offshore California with no new offshore impact 
(a)Southern California lease saleThe Secretary shall offer for sale leases of tracts in the Southern California Planning Area in the Santa Maria and Santa Barbara/Ventura Basins in accordance with section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) as soon as practicable, but not later than July 1, 2014. 
(b)Use of existing structures or onshore-based drillingLeases offered for sale under this section shall include such terms and conditions as are necessary to require that development and production may occur only from existing offshore infrastructure or from onshore-based drilling. 
(c)Relationship to leasing programAreas shall be offered for lease under this section notwithstanding the omission of the Southern California Planning Area from any outer Continental Shelf leasing program under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344). 
(d)Relationship to State coastal zone management programSection 307(c) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456(c)) shall not apply to lease sales under this section and activities conducted under leases issued in such sales, including exploration, development, and production. 
(e)Environmental impact statement requirement 
(1)In generalBefore conducting the first lease sale under this section, the Secretary shall prepare an environmental impact statement for the lease sales required under this section, under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(2)Actions to be considered 
(A)In generalNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), in such statement— 
(i)the Secretary is not required to identify nonleasing alternative courses of action or to analyze the environmental effects of such alternative courses of action; and 
(ii)the Secretary shall only— 
(I)identify a preferred action for leasing and not more than one alternative leasing proposal; and 
(II)analyze the environmental effects and potential mitigation measures for such preferred action and such alternative leasing proposal. 
(B)DeadlineThe identification of the preferred action and related analysis for the first lease sale under this Act shall be completed within 18 months after the date of enactment of this Act. 
(3)Consideration of public commentsIn preparing such statement, the Secretary shall only consider public comments that specifically address the Secretary’s preferred action and that are filed within 20 days after publication of an environmental analysis. 
(4)ComplianceCompliance with this subsection is deemed to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this section. 
205.Requirement to conduct oil and gas Lease Sale 214 in the North Aleutian Basin offshore Alaska 
(a)In generalThe Secretary of the Interior shall conduct the lease sale formerly known as Lease Sale 214, for the tracts located in the North Aleutian Basin Outer Continental Shelf Planning Area, not later than 1 year after the date of enactment of this Act. 
(b)Relationship to leasing programAreas shall be offered for lease under this section notwithstanding inclusion of areas referred to in subsection (a) in the Proposed Outer Continental Shelf Oil & Gas Leasing Program 2012–2017. 
206.Additional leasesSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following: 
 
(i)Additional lease salesIn addition to lease sales in accordance with a leasing program in effect under this section, the Secretary may hold lease sales for areas identified by the Secretary to have the greatest potential for new oil and gas development as a result of local support, new seismic findings, or nomination by interested persons.. 
207.DefinitionsIn this title: 
(1)The term Environmental Impact Statement for the 2007–2012 5 Year Outer Continental Shelf Plan means the Final Environmental Impact Statement for Outer Continental Shelf Oil and Gas Leasing Program: 2007–2012 (April 2007) prepared by the Secretary. 
(2)The term Multi-Sale Environmental Impact Statement means the Environmental Impact Statement for Proposed Western Gulf of Mexico Outer Continental Shelf Oil and Gas Lease Sales 204, 207, 210, 215, and 218, and Proposed Central Gulf of Mexico Outer Continental Shelf Oil and Gas Lease Sales 205, 206, 208, 213, 216, and 222 (September 2008) prepared by the Secretary. 
(3)The term Secretary means the Secretary of the Interior. 
IIILeasing in new offshore areas 
301.Leasing in the Eastern Gulf of MexicoSection 104 of division C of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3003) is repealed. 
302.Reforming oil and gas leasing in the Eastern Gulf of Mexico 
(a)Reforming administrative boundariesEffective July 1, 2012, for purposes of administering the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) the boundary between the Central Gulf of Mexico Outer Continental Shelf Planning Area and the Eastern Gulf of Mexico Outer Continental Shelf Planning Area shall be 86 degrees, 41 minutes west longitude. 
(b)Extending the moratoriumEffective during the period beginning on the date of enactment of this Act and ending June 30, 2025, the Secretary of the Interior shall not offer for leasing, preleasing, or any related activity any area in the Eastern Gulf of Mexico Outer Continental Shelf Planning Area except as required under subsection (c). 
(c)Limited new leasing in the Eastern Gulf of Mexico 
(1)In generalNotwithstanding the Proposed Outer Continental Shelf Oil & Gas Leasing Program 2012–2017, the Secretary shall conduct planning and leasing for one lease sale in the Eastern Gulf of Mexico Outer Continental Shelf Planning Area in each of 2013, 2014, and 2015. Each lease sale shall only consist of 50 contiguous Outer Continental Shelf lease blocks in those areas the Secretary considers to have the greatest potential for oil and gas after issuing a request for, receiving, and considering public comment. In reviewing potential areas for such leasing, the Secretary shall focus on those areas for which there are known quantities of hydrocarbons that can be conventionally produced using existing or reasonably foreseeable technology, and for which oil and gas exploration, development, production, and marketing could be carried out in an expeditious manner. 
(2)Lease conditionsIn addition to such requirements as otherwise apply, each lease sale under this subsection shall be subject to the following: 
(A)The Secretary may include limits on permanent surface occupancy on any lease block if surface occupancy is incompatible with military operations. 
(B)The Secretary may include limits on drilling schedules and surface occupancy to accommodate defense activities on a short-term or seasonal basis. Such limits shall be treated as administrative suspensions of a lease term. 
(C)The Secretary may limit permanent surface infrastructure on any Outer Continental Shelf lease block that is closer than 12 nautical miles to the coast of any State, unless that infrastructure is approved by the State. 
(d)Requirement to make replacement lease blocks availableFor each lease block in a proposed lease sale under this section for which the Secretary of Defense, in consultation with the Secretary of the Interior, under the Memorandum of Agreement referred to in subsection (e)(2) issues a statement proposing deferral from a lease offering due to defense-related activities that are irreconcilable with mineral exploration and development, the Secretary of the Interior, in consultation with the Secretary of Defense, shall make available in the same lease sale two other lease blocks in the same Outer Continental Shelf planning area that are acceptable for oil and gas exploration and production in order to mitigate conflict. 
(e)balancing military and energy production goals 
(1)Joint goalsIn recognition that the Outer Continental Shelf oil and gas leasing program and the domestic energy resources produced therefrom are integral to national security, the Secretary of the Interior and the Secretary of Defense shall work jointly in implementing this section in order to ensure achievement of the goals of— 
(A)preserving the ability of the Armed Forces of the United States to maintain an optimum state of readiness through their continued use of the Outer Continental Shelf; and 
(B)allowing effective exploration, development, and production of our Nation’s oil, gas, and renewable energy resources. 
(C)recognizing the Outer Continental Shelf oil and gas leasing program is an integral part of the Nation's energy security program to develop domestic oil and gas resources. 
(2)Prohibition on conflicts with military operationsNo person may engage in any exploration, development, or production of oil or natural gas in the Eastern Gulf of Mexico Outer Continental Shelf Planning Area that would conflict with any military operation, as determined in accordance with the Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983, and any revision or replacement for that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which such exploration, development, or production is conducted. 
303.Areas added to Central Gulf of Mexico Planning AreaThe Secretary shall conduct an offshore oil and gas lease sale under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) for the areas added to the Central Gulf of Mexico Outer Continental Shelf Planning Area as a result of the enactment of section 302(a) as soon as practicable, but not later than the first lease sale under such section after the date of the enactment of this Act in which any area in such planning area is made available for leasing. 
304.Application of Outer Continental Shelf Lands Act with respect to territories of the United StatesSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended— 
(1)in paragraph (a), by inserting after control the following: or lying within the United States’ exclusive economic zone and the Continental Shelf adjacent to any territory of the United States; and 
(2)in paragraph (p), by striking and after the semicolon at the end; 
(3)in paragraph (q), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following: 
 
(r)The term State includes each territory of the United States. . 
IVOuter Continental Shelf revenue sharing 
401.Disposition of Outer Continental Shelf revenues to coastal States 
(a)In generalSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— 
(1)in the existing text— 
(A)in the first sentence, by striking All rentals, and inserting the following: 
 
(c)Disposition of revenue under old leasesAll rentals,; and 
(B)in subsection (c) (as designated by the amendment made by subparagraph (A) of this paragraph), by striking for the period from June 5, 1950, to date, and thereafter and inserting in the period beginning June 5, 1950, and ending on the date of enactment of the Energy Security and Transportation Jobs Act; 
(2)by adding after subsection (c) (as so designated) the following: 
 
(d) DefinitionsIn this section: 
(1)Coastal StateThe term coastal State includes a territory of the United States. 
(2)New leasing revenuesThe term new leasing revenues— 
(A)means amounts received by the United States as bonuses, rents, and royalties under leases for oil and gas, wind, tidal, or other energy exploration, development, and production on areas of the outer Continental Shelf that are authorized to be made available for leasing as a result of enactment of the Energy Security and Transportation Jobs Act; and 
(B)does not include amounts received by the United States under any lease of an area located in the boundaries of the Central Gulf of Mexico and Western Gulf of Mexico Outer Continental Shelf Planning Areas on the date of the enactment of the Energy Security and Transportation Jobs Act, including a lease issued before, on, or after such date of enactment.; and 
(3)by inserting before subsection (c) (as so designated) the following: 
 
(a)Payment of new leasing revenues to coastal States 
(1)In generalExcept as provided in paragraph (2), of the amount of new leasing revenues received by the United States each fiscal year, 37.5 percent shall be allocated and paid in accordance with subsection (b) to coastal States that are affected States with respect to the leases under which those revenues are received by the United States. 
(2)Phase-inParagraph (1) shall be applied— 
(A)with respect to new leasing revenues under leases awarded under the first leasing program under section 18(a) that takes effect after the date of enactment of the Energy Security and Transportation Jobs Act, by substituting 12.5 percent for 37.5 percent; and 
(B)with respect to new leasing revenues under leases awarded under the second leasing program under section 18(a) that takes effect after the date of enactment of the Energy Security and Transportation Jobs Act, by substituting 25 percent for 37.5 percent. 
(b)Allocation of payments 
(1)In generalThe amount of new leasing revenues received by the United States with respect to a leased tract that are required to be paid to coastal States in accordance with this subsection each fiscal year shall be allocated among and paid to coastal States that are within 200 miles of the leased tract, in amounts that are inversely proportional to the respective distances between the point on the coastline of each such State that is closest to the geographic center of the lease tract, as determined by the Secretary. 
(2)Minimum and maximum allocationThe amount allocated to a coastal State under paragraph (1) each fiscal year with respect to a leased tract shall be— 
(A)in the case of a coastal State that is the nearest State to the geographic center of the leased tract, not less than 25 percent of the total amounts allocated with respect to the leased tract;  
(B)in the case of any other coastal State, not less than 10 percent, and not more than 15 percent, of the total amounts allocated with respect to the leased tract; and 
(C)in the case of a coastal State that is the only coastal State within 200 miles of a least tract, 100 percent of the total amounts allocated with respect to the leased tract. 
(3)AdministrationAmounts allocated to a coastal State under this subsection— 
(A)shall be available to the coastal State without further appropriation; 
(B)shall remain available until expended; and 
(C)shall be in addition to any other amounts available to the coastal State under this Act. 
(4)Use of funds 
(A)In generalExcept as provided in subparagraph (B), a coastal State may use funds allocated and paid to it under this subsection for any purpose as determined by the laws of that State. 
(B)Restriction on use for matchingFunds allocated and paid to a coastal State under this subsection may not be used as matching funds for any other Federal program.. 
(b)Limitation on applicationThis section and the amendment made by this section shall not affect the application of section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432; (43 U.S.C. 1331 note)), as in effect before the enactment of this Act, with respect to revenues received by the United States under oil and gas leases issued for tracts located in the Western and Central Gulf of Mexico Outer Continental Shelf Planning Areas, including such leases issued on or after the date of the enactment of this Act.  
VMiscellaneous provisions 
501.Policies regarding buying, building, and working for America 
(a)Congressional intentIt is the intent of the Congress that— 
(1)this Act will support a healthy and growing United States domestic energy sector that, in turn, helps to reinvigorate American manufacturing, transportation, and service sectors by employing the vast talents of United States workers to assist in the development of energy from domestic sources; and 
(2)Congress will monitor the deployment of personnel and material onshore and offshore to encourage the development of American technology and manufacturing to enable United States workers to benefit from this Act through good jobs and careers, as well as the establishment of important industrial facilities to support expanded access to American resources. 
(b)RequirementThe Secretary of the Interior shall when possible, and practicable, encourage the use of United States workers and equipment manufactured in the United States in all construction related to mineral and renewable energy resource development on the Outer Continental Shelf under this Act. 
502.RegulationsSection 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended by striking shall issue regulations which and inserting shall issue regulations that shall be supplemental to, complementary with, and under no circumstances a substitution for the provisions of the Constitution and laws of the United States extended to the subsoil and seabed of the outer Continental Shelf by section 4(a)(1), except insofar as such laws would otherwise apply to individuals who have extraordinary ability in the sciences, arts, education, or business, which has been demonstrated by sustained national or international acclaim, and that. 
 
 
February 9, 2012 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
